Day, J.
1. mechanic's judicial sa¿. ’ I. The facts respecting the claim of Christian Bear are as follows: On September, 1874, the plaintiff Bear,, by agreement with the B., C. R. & M. Ry. Co., furnished fencing material and built a fence along a portion* of the line of the defendant’s right of way for its* railway m Liiin county, of the value of eighty-one dollars and fifty cents. The account has been on file in the auditor’s office of theB., C. R. & M. Ry. Co., and in the receiver’s, and in the auditor’s office of the B., C. R. & N. Ry. Co., since September 25, 1874. On the 25th of September,1874,the B.,C.R.&M.Ry. Co. gave plaintiff a note for said account, payable in twelve months after date, and ever since that day the book of said B., C. R. & M. Ry. Co., the receiver, and the B., C. R. & N. Ry. Co., in the auditor’s office, known as the bills payable book, has shown the note so given. A copy of the entry on the bills payable book is as follows:



■ On the 28th day of November, 1876, the plaintiff, Christian Bear, filed his statement for a mechanic’s lien, and on the 30th day of November, 1876, he commenced this action:
1. The material was furnished and the labor was performed on the 25th day of September, 1874. The statement for a mechanic’s lien was not filed until two years, two *627months and three days thereafter. Section 2137 of the Code provides: “Every person * * * * * * who wishes to avail himself of the provisions of this chapter may file with the clerk of the District Court of the county in which the building, erection or other improvement to be charged with the lien is situated, and within ninety days after all the things aforesaid shall have been furnished or the labor done, a just and true account of the demand due him after allowing all credits, and containing a correct description of the property to be charged with the lien, and verified by affidavit; but a failure to file 'the same within the time aforesaid shall not defeat the lien, except against purchasers or incumbrancers in good faith, without notice, whose rights accrued after the ninety days and before any claim for the lien was filed. ” As appears from the foregoing agreed statement of facts, the main line and all the branches were sold under the decree of foreclosure, and were purchased by committees of their respective bondholders for the benefit of the old bondholders, and were by them conveyed to the defendant, the B., C. R. & N. Ry. Co. This sale and purchase occurred after the expiration of ninety days from the accruing of plaintiff’s claim, and before the statement for a lien was filed; so that, if either the old bondholders or the B., C. R. & N. Ry. Co. are to be regarded as purchasers in good faith, without notice, it is clear that the lien of plaintiff cannot be enforced. The question of the bona fides of the purchase of the B., C. R. & N. Ry. Co. can be most satisfactorily considered by noticing the objections urged by plaintiff to this company’s being so treated.
2. It is urged by plaintiff that the B., C. R. & N. Ry. Co. had notice of plaintiff’s claim, because the bills payable book, in possession of E. F. Winslow, the receiver, afterward, at the organization of the B., C. R. & N. Ry. Co., elected its vice-president and general manager, and in possession of J. C. Brocksmit, auditor of the B., C. R. & M. Ry. Co., and of the B., C. R. & N. Ry. Co., shows there was due plaintiff eighty-*628one dollars and fifty cents for fencing, payable September 25, 1875. We do not think that the mere fact that the books in possession of persons who afterward became officers of the new corporation showed that there was a claim due plaintiff for fencing is sufficient to charge that company with notice that plaintiff was entitled to a mechanic’s lien. Besides, the agreed statement of facts shows that the main line and branches were bought by committees of the bondholders, for the benefit of the bondholders. It cannot, we think, be claimed that a mere entry of this kind upon the books of the old corporation was notice to the bondholders of plaintiff’s claim, and that he was entitled to a lien. If the bondholders acquired the road discharged of plaintiff’s lien, it follows, we think, that the new organization also holds it so discharged.
3. It is further claimed that the sale and purchase were not such a sale and bona fide purchase as contemplated by the statute. It is claimed that the title of the purchasers, the mortgagees, rises no higher than the mortgage, and that the lien of the mortgage was inferior to plaintiff’s lien. We have held, however, that a judgment creditor, purchasing at a judicial sale, stands upon the same footing, and is entitled to the,, same protection, as any other purchaser. Gower v. Doheney et al., 33 Iowa, 36.
4. It appears from the agreed statement of facts that in November, 1873, the B., C. R. & M. Ry. Co. made default in the payment of interest on its mortgage bonds, and that the bondholders funded their interest coupons for eighteen months, and allowed the railway company to remain in possession and appropriate the income of the road. Under the provisions of the bonds and mortgages it was competent for the bondholders to take possession of the road if default in the payment of interest should continue for six months after maturity and demand of payment. It is now claimed that the bondholders, 'in neglecting to take possession of the road and funding the •interest, constituted the B., C. R. & M. Ry. Co. their trustee and agent to operate the road, and that they ought in equity *629to be estopped from objecting to valid claims for the legitimate operating and repair expenses. We are not authorized to infer, from any fact agreed upon, that the B., C. E. & M. Ey. Co. remained in possession of the road as the trustee or agent of the bondholders. If such trusteeship or agency existed, the B., C. E. & M. Ey. Co. would be obliged to account for the income and profits, but no such claim is anywhere asserted. We conclude that plaintiffs’ lien cannot be enforced against the defendant, the B., C. E. & M. Ey. Co.
2. ——: .re-of mortgage, II. The facts respecting the claim of the plaintiffs O’Hanlan & O’Hara are as follows: During the months of Septemher, October, November and December, 1874, in pursuance of a contract with the B., C. E. & M. Ey. Co., the plaintiffs O’Hanlan & O’Hara built for the said company the stone piers under the bridges on the main line of said road over the Iowa river, in Louisa county, and the west abutment and the second pier from the west end of the bridge of said railway company over the Cedar river, in Muscatine county, on the Muscatine division of said railway, where the same crosses the Cedar river. Upon the completion of work of the masonry on the bridge over the Iowa river, on or about December 1, 1874, vouchers were made out by said railway company, and approved for payment, in favor of plaintiffs for five thousand one hundred and twenty-eight dollars and fifty cents. On or about January 8, 1875, a voucher was made up and approved, in favor of plaintiffs, for abutment and pier under bridge over Cedar river for one thousand six hundred and one dollars"'and seventy-five cents. On or about January 8, 1875, an accounting was had, and seven promissory notes were given; the first for nine hundred and five dollars and fifty-two cents; each of the others for one thousand dollars. The first four notes were paid at maturity, and on the fifth two hundred and fifty dollars was paid after the receivership, leaving unpaid notes to the amount of two thousand seven hundred and fifty dollars and interest. The work was completed and the notes were given before the receiver was *630■appointed. On November 4, 1875, the plaintiffs O’Hanlan & O’Hara filed in the counties of Louisa and Muscatine, where said piers and abutments were situated, statements for mechanics’ liens on said bridge, piers and abutments. When the said bridges were originally built, in 1870 and 1871, on the main line, and in 1872 on the Muscatine division, they were erected on piles driven into the river bottoms, and wood work to hold ties and iron notched into the piles and laid upon them. When these piles' decayed or became unsafe they were repaired and replaced with the stone work referred to in plaintiffs’ petition. This way of erecting bridg’es on wooden piles instead of masonry is a common way of building railroads in all the western States.
1. Section 2130 of the Code is as follows: “Every mechanic or other person who shall do any labor upon, or furnish any materials, machinery, or fixtures for, any building, erection or other improvement upon land, including those engaged in the construction or repair of any work of internal improvement, by virtue of any contract with the owner, his agent, trustee, contractor or sub-contractor, upon complying with the provisions of this chapter, shall have for his labor done, or materials, machinery or fixtures furnished, a lien upon such building, erection or improvement, and upon the land belonging to such owner on which the same is situated, to secure the payment of such labor done, or materials, machinery or fixtures furnished.” Section 2139 of the Code is as follows: “The liens for labor done, or things furnished, shall have priority in the order of the filing of the accounts thereof as aforesaid, and shall be preferred to all other liens and encumbrances which may be attached to or upon such building, erection or other improvement, and to the land on which the same is situated, or either of them, made subsequent to the commencement of said building, erection or other improvement.” The mortgages, under a foreclosure of which the main line and the Muscatine branch in question were sold, were executed after the construction of the main line and the *631branch in question was commenced. Plaintiffs claim that! under section 2139 they are entitled to a lien upon the entire-line of railway, including the land, which shall have precedence' of the lien of the mortgagees. In Neilson v. The Iowa Eastern Railway Company et al., 44 Iowa, 71, it was held that the lien: of a mechanic for work and material, furnished in the original! construction of a railroad, has precedence over the lien of a: mortgage executed prior to the furnishing of the work and materials, but after the construction of the road was commenced.
This case, however, involves a different principle, for, to use the language of appellants’ counsel, “it will be observed that¡ all the work was done and all the material was furnished by each of these plaintiffs after the roads upon which the lien is claimed were wholly completed. It now remains to be; determined whether a railway is subject to a mechanic’s lien for repairs which shall be superior and prior to a mortgage made after the commencement of the road, and before its completion. Unless this proposition can be maintained, the two last cases are at an end.” It is clear that section 2130 gives a lien for repair of a work of internal improvement; but this section furnishes no rule for determining the priority between such a lien and an existing mortgage. In Getchell & Tichenor v. Allen, 34 Iowa, 559, where a mortgage existed upon a lot upon which was a building, it was .held that the lien of a material man who furnished lumber, subsequently to the execution of the mortgage, which was used in the erection of a third story to the building, was junior and inferior to the lien of the mortgagee. It is claimed, however, that that case is not in point, because an entirely new part of the building was superadded, while in this case new piers and abutments were erected to supply the place of old .ones which had decayed and become unsafe. Counsel for appellant, conceding that the case of Getchell & Tichenor v. Allen was decided correctly, insist that a different principle must be-applied to the case at bar, because the work done by plaintiffs *632■consists of repairs. It is clear, however, that the principle upon which that case is decided applies to repairs as well as to additions of the kind directly involved in that case. In that case it is said: “How is it when improvements in the nature of additions or repairs to the building are made after such mortgage ? The mortgage binds the house; the improvements of the character indicated become a part of the house, and are, as it were, incorporated with it. After the improvements are made they do not remain separate and distinct from the building; they have lost their distinctive character; the house includes them; they are a part of the house, and, as such, are covered by the mortgage. For the reason that the mortgage binds the improvements as a part of the house, the mechanic’s lien cannot defeat the mortgagee’s right.” It is clear that the decision of the court below establishing the lien of the material man upon the building paramount to the lien of Allen’s mortgage was reversed upon the ground that the third story became incorporated into the building, as a part of it, and subject to the mortgage. And it is evident that the principle upon which that case was decided must have led to the same result if the material had been furnished for the construction of a new roof in place of one that had become worn out and decayed. This case was approved and the same principle was applied in The Equitable Life Ins. Co. et al. v. Slye et al., 45 Iowa, 615; see also O'Brien v. Pettis, 42 Iowa, 293. We feel satisfied that the plaintiffs are not entitled to a lien paramount to the mortgage.
3 -.-.- 2. Appellants insist that if they are denied a general lien upon the entire line of railroad, including the land, under, 2139, they are entitled to a lien upon the: superstructure of the railway, its road-bed, ties,, track, bridges, etc., under section 2141 of the Code, with the, right to tear down and remove the piers and abutments by¡ them erected. This section is identical with section 1855 of ■the Revision, and is as follows; “The lien for the things, aforesaid, or work, shall attach to the buildings, erections or *633improvements for which they were furnished or done, in preference to any prior lien or incumbrance, or mortgage upon the land upon which the same is erected or put, and any person enforcing such lien may have such building, erection or other improvement sold under execution, and the purchaser may remove the same within a reasonable time. ”
In Getchell & Tichenor v. Allen it was held that this section does not apply where improvements enter into and form a part of a building covered by a mortgage.
In O’Brien v. Pettis, 42 Iowa, 293, it was in effect held that the right to a lien under this section depends upon the question whether the improvement for which the lien is claimed is so far an independent structure as to be capable of removal without materially injuring what would remain. In this case the stone piers were constituted in the place of wooden piles covered by the mortgage. When so placed in the road they became a part of it, as the third story in the ease of Getchell v. Allen became a part of the building, and the mortgage attached to them. They cannot, we think, be removed, nor ■can plaintiffs’ lien be enforced under section 2141.
III. The lien of the plaintiffs, Higley & Bro., was filed’ November 5, 1875, and is for various articles of hardware furnished the B., C. R. & M. Ry. Co., from the 2d of January to the 17th day of May, 1875, to be used in the repair of its lines of railway, amounting in all to nine hundred and fifty dollars and three cents. The disposition made of the claim ■of O’Hanlan & O’Hara is decisive of the claim of these plaintiffs.
The judgment is
Affirmed.